PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tian, Jiamin
Application No. 12/154,904
Filed: May 27, 2008
For: DISPOSABLE SAFETY PIPET
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 24, 2021, and supplemented on January 18, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 25, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on February 26, 2021.  A Notice of Abandonment was mailed June 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $525; and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370 extension of time fee submitted on November 24, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

Petitioner is advised of the variations in the spelling of the inventor’s name in some of the documents filed with the Office.  If necessary, a request under 37 CFR 1.48(f), to correct or update the name of the inventor should be filed prior to payment of the issue fee.  


This application is being referred to Technology Group Art Unit 1798 for appropriate action in the normal course of business on the reply received November 24, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions